DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1,b in the reply filed on 5/20/22 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (4468901) in view of Hartman (4030255).
Claim 1.  Henderson discloses a telescopic staircase comprising: 
at least one lateral guard comprising a top rail (124), a bottom rail (78/80) and at least two newels (120,122), the bottom rail having a plurality of connecting holes (the holes for bolt connections as noted in the disclosure and seen in at least figures 3,7), and 
a plurality of tread assembly (86) comprising a tread plate (the horizontal portion at 86), at least two stringer portions (96/98) and at least two pairs of support members (112), each support member having at least one connecting hole (as seen in the figures and disclosure), 
wherein each support member substantially forms a 450 angle with the tread plate (as seen in at least figure 7, where it has an extend from bottom corner to top corner that forms a 45 degree angle with the tread), and 
wherein the support members are to be attached to the top surface of the bottom rail via attachment means through the connecting holes (where they are connected via bolts).
Henderson does not expressly disclose that the at least one lateral guard includes a first portion being retractable into and extensible from a second portion.
However it is known in the art to have retractable and extensible or telescoping rail/treads.  For example, Hartman discloses a lateral guard that includes a first portion being retractable into and extensible from a second portion.  Accordingly it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the lateral guard of Henderson to have a first portion being retractable into and extensible from a second portion to achieve the predictable result of lateral guard that is adjustable to accommodate various lengths of the stair assemblies.
Claim 2.  The telescopic staircase of claim 1, wherein the lateral guard is high or low (as seen in the figures).
Claim 3.  Henderson discloses the telescopic staircase of claim 1, but does not expressly disclose wherein the tread assembly is telescopic.  However it is known in the art to have telescoping tread assemblies.  For example, Hartman discloses a tread assembly that is telescoping.  Accordingly it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the tread assembly of Henderson to telescoping to achieve the predictable result of a tread assembly that is adjustable/stowable to accommodate various widths and installations of the stair assemblies.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (4468901) in view of Hartman (4030255) and further in view of Wurth et al (8776947).
Claim 4. Henderson in view of Hartman disclose the telescopic staircase of claim 1, but do not expressly disclose the telescopic staircase is made of aluminum, magnesium, steel, stainless steel, galvanized steel, titanium, copper, brass and bronze.
However it is known to have staircase assemblies made of metal such as aluminum.  For example Wurth discloses a stair assembly made of aluminum.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to pursue known designs and modify the assembly of Henderson in view of Hartman to be made of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case it would have been obvious for at least the reason of durability, workablility and weather resistance of aluminum.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635